ORDER

PER CURIAM.
Appellants, Daniel Barry (“Barry”) and Linda Gochenauer (“Gochenauer”), appeal the judgment of the Circuit Court of St. Louis County, entered after a bench trial, denying Appellants’ petition for declaratory judgment, quiet title, slander of title, and specific performance, and granting Respondent’s, Ashner Company (“Ash-ner”), counterclaim requesting, inter alia, the trial court to reform the deed in question. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the decision of the trial court pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.